UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 DESHAWN MILES,                                                 07-cr-00890 (ARR)

               Petitioner
                                                                Not for electronic or print
                            — against —                         publication

 UNITED STATES OF AMERICA,
                                                                Opinion & Order
               Respondent.


ROSS, United States District Judge:

       By pro se petition dated July 1, 2019, petitioner, Deshawn Miles, seeks a writ of coram

nobis to reduce his 2009 sentence for distribution of cocaine base. See Writ of Coram Nobis, ECF

No. 362. I recently granted petitioner’s motion to reduce his sentence pursuant to the First Step

Act of 2018. See Order, ECF No. 345; Am. J. (Apr. 26, 2019), ECF No. 346. Petitioner argues,

however, that I should have reduced his sentence even further, and he seeks an amended sentence

of 60 months’ imprisonment—a 27-month reduction below the 87-month term I recently imposed.

See Writ of Coram Nobis 2. Because the petition does not meet the stringent standards for the

issuance of the “extraordinary remedy” of a writ of coram nobis, United States v. Morgan, 346

U.S. 502, 511 (1954), I deny it in its entirety.

       In order to obtain coram nobis relief, a petitioner must show that “(1) there are

circumstances compelling such action to achieve justice, (2) sound reasons exist for failure to seek

appropriate earlier relief, and (3) the petitioner continues to suffer legal consequences from his

conviction that may be remedied by granting of the writ.” Fleming v. United States, 146 F.3d 88,

90 (2d Cir. 1998) (internal quotation marks and citation omitted). Relief under the writ of coram

nobis, pursuant to the All Writs Act, 28 U.S.C. § 1651, is “strictly limited to those cases in which

                                                   1
errors of the most fundamental character have rendered the proceeding itself irregular and

invalid.” Foont v. United States, 93 F.3d 46, 78 (2d Cir. 1996). The writ is “traditionally available

only to bring before the court factual errors ‘material to the validity and regularity of the legal

proceeding . . . .’” Carlisle v. United States, 517 U.S. 416, 428–29 (1996) (quoting United States

v. Mayer, 235 U.S. 55, 67–68 (1914)). If a statute “specifically addresses the particular issue at

hand, it is that authority, and not the All Writs Act, that is controlling.” Id. (quoting Pennsylvania

Bureau of Corr. V. United States Marshals Serv., 474 U.S. 34, 43 (1985). Finally, the writ is

traditionally used when a petitioner has already served his sentence “and is no longer ‘in custody’

for purposes of” a habeas petition under 28 U.S.C. § 2255. See United States v. LaPorta, 20 F.

Supp. 2d 530, 534 (W.D.N.Y. 1998).

       Petitioner raises the identical arguments he previously raised in his First Step Act motion

and in his motion for reconsideration. See Writ of Coram Nobis; see also Order Denying Mot. for

Recons., ECF No. 359; Order Granting Mot., ECF No. 345. Specifically, he argues that his

sentence should be reduced to a 60-month term of imprisonment to reflect amendments to the

sentencing guidelines that have been made since his conviction. See Writ of Coram Nobis 2. I

thoroughly evaluated this argument and rejected it in both of my previous orders. See Order

Denying Mot. for Recons.; Order Granting Mot. Petitioner has not identified a fundamental factual

error that rendered his conviction invalid; to the contrary, he is attacking his sentence and arguing

that the court “misapprehended its authority” to reduce his sentence even further. LaPorta, 20 F.

Supp. 2d at 534. This is plainly insufficient to “warrant the use of such an extreme remedy.” Id.

       Moreover, I previously held that the First Step Act, paired with 18 U.S.C. § 3582(c)(1)(B),

provided petitioner with a statutory basis to move for a reduced sentence even though he had

already completed the relevant term of imprisonment. Thus, it cannot be said that petitioner has



                                                  2
no alternative remedies available for the relief he seeks—indeed, his arguments were properly

raised, and evaluated by this court, twice before. Finally, though petitioner has officially

completed his sentence, he remains in federal custody on a consecutive sentence, which is

sufficient to satisfy the “in custody” requirement for a § 2255 petition. See Garlotte v. Fordice,

515 U.S. 39, 41 (1995). Thus, even if petitioner raised a fundamental factual error that undermined

the validity of his conviction, he would have alternative remedies available to him outside of the

writ of coram nobis.

       Petitioner’s arguments were considered and rejected by the court and do not constitute

errors of fact that are so “fundamentally unjust” to warrant a writ of coram nobis. As a result, his

petition is denied.



       SO ORDERED.



Date: July 12, 2019                                          _____/s/_______________
      Brooklyn, New York                                     Allyne R. Ross




                                                 3
